Case 3:20-cv-00321-DCG Document1 Filed 12/29/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
REBECCA PAEZ, §
Plaintiff,
Vv. Cause No.:
WAL-MART STORES TEXAS, LLC,
Defendant.

WAL-MART STORES TEXAS, LLC’S NOTICE OF REMOVAL
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, WAL-MART STORES TEXAS, LLC (“Walmart”) and files it’s Notice
of Removal pursuant to 28 U.S.C. § 1441 based on diversity of citizenship jurisdiction, and in

support of the same, would respectfully show the Court as follows:

I.
FACTUAL BACKGROUND

1. This lawsuit was originally filed on October 5, 2020 under Cause No.
2020DCV3210, and styled Rebecca Paez v. Wal-Mart Stores Texas, LLC, in the County Court at
Law No. 6 of El Paso County, Texas (hereinafter the “State Court Action”).

2. A true and correct copy of the docket sheet from the State Court Action is attached
to this Notice as “Exhibit A.” Pursuant to 28 U.S.C § 1446(a) a true and correct copy of all process,
pleadings and orders in the State Court Action are being attached to this Notice as “Exhibit B.”

3. Plaintiff asserts a Texas state law claim for premises liability, alleging that while
on Walmart’s premises, she “tripped on what appeared to be a piece of rebar in the walkway.” See

Ex. B, Pl.’s Orig. Pet. at ¥ 9.
Case 3:20-cv-00321-DCG Document1 Filed 12/29/20 Page 2 of 5

4, Plaintiff seeks damages for past and future: medical care/expenses, pain and
suffering, impairment and mental anguish, in amount “of more than $1,000,000.” Id. at 5, 16.

II.
BASIS FOR REMOVAL

2: This case is being removed on the basis of diversity of citizenship jurisdiction under
28 U.S.C. § 1332 and pursuant to 28 U.S.C. § 1441(a). Any civil action brought in a State court of
which the district courts of the United States have original jurisdiction may be removed by the
defendants to the district court of the United States for the district and division embracing the place
where such action is pending. See 28 U.S.C. § 1441(a). The district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000.00, exclusive of interest and costs, and is between citizens of a State and citizens or
subjects of a foreign state. See 28 U.S.C. § 1332(a)(2).

6. Plaintiff was a Texas citizen at the time that she filed this lawsuit and is currently a
Texas citizen. See Ex. G-H. Plaintiff has lived at 10448 Zach Road, Socorro, Texas 79992 for
approximately the last three years and held a Texas Driver’s License both at the time that this
lawsuit was filed and at the present time. Jd.

7. On the contrary, Defendant Walmart Stores Texas, LLC is not a Texas citizen. That
is, Walmart Stores Texas, LLC is a limited liability company which was formed under the laws of
the State of Delaware and whose principal place of business is in Bentonville, Arkansas. Wal-Mart
Real Estate Business Trust is the sole member of Walmart Stores Texas, LLC. Wal-Mart Property
Co. is the sole unit holder of Wal-Mart Real Estate Business Trust. Wal-Mart Stores East, LP is
the sole owner of Wal-Mart Property Co. Wal-Mart Stores East, LP is a limited partnership which
was formed under the laws of the State of Delaware and whose principal place of business is in

Bentonville, Arkansas. WSE Management, LLC is the sole general partner, and WSE Investment,

14475-509/CMUN/1 560466
Case 3:20-cv-00321-DCG Document1 Filed 12/29/20 Page 3 of 5

LLC is the sole limited partner, of Wal-Mart Stores East, LP. WSE Management, LLC and WSE
Investment, LLC are both limited liability companies which were formed under the laws of the
State of Delaware and whose principal place of business is in Bentonville, Arkansas. The sole
member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC.
Wal-Mart Stores East, LLC is a limited liability company whose principal place of business is in
Bentonville, Arkansas. Wal-Mart Stores, Inc. (i.e., Walmart Inc.) is the sole member of Wal-Mart
Stores East, LLC. Wal-Mart Stores, Inc. (i.e, Walmart Inc.) is a corporation which was formed
under the laws of the State of Delaware and whose principal place of business is in Bentonville,
Arkansas. See Ex. D, Affidavit of Edwards; see also Marquez v. Walmart, No. 3:18-CV-003 02, n.
1 and accompanying main text (W.D. Tex. Jan. 8, 2019) (finding that Walmart Stores Texas, LLC
is a citizen of states other than Texas).

8. Thus, Plaintiff and Walmart are completely diverse.

9. Further, Plaintiff seeks “over $1,000,000” in damages, an amount over the
$75,000.00 threshold under 28 U.S.C. 1332(a). See Ex. B, Pl.’s Orig. Pet. at 4 5. Accordingly, the
amount in controversy requirement of 28 U.S.C. 1332(a) is also satisfied.

10. Therefore, because Plaintiff and Walmart are completely diverse, and because
Plaintiff seeks damages in an amount over $75,000.00, this Honorable Court has jurisdiction over

Plaintiffs claim.

III.
PROCEDURE

11. | Walmart’s Notice of Removal is timely filed. “If the case stated by the initial
pleading is not removable, a notice of removal may be filed within thirty days after receipt by the
defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become

14475-509/CMUN/1 560466
Case 3:20-cv-00321-DCG Document1 Filed 12/29/20 Page 4of5

removable.” 28 U.S.C. § 1446(b)(3). A case may not be removed under subsection (b)(3) on the
basis of jurisdiction conferred by section 1332 more than one year after the commencement of the
action, unless the district court finds that the plaintiff has acted in bad faith in order to prevent a
defendant from removing the action. Jd.

12. Plaintiff filed the State Court Action on October 5, 2020. Ex. B, Pl.’s Orig. Pet.
Defendant was served on October 14, 2020. See Ex. C, CT Corporation Service Document.

13. In Plaintiff's Original Petition, Plaintiff listed her address as the address of her law
firm, instead of her own. See Ex. B, Pl’s Orig. Pet at { 2. Thus, Plaintiff's citizenship could not be
ascertained. In turn, Walmart served Plaintiff with Requests for Admission and Interrogatories for
the sole purpose of ascertaining Plaintiff's citizenship on November 6, 2020. See Ex. E-F, Plaintiff
served her answers/responses to Defendant’s discovery requests on December 7, 2020. See Ex. G-
H. It was on December 7, 2020 that for, the first time, it was ascertainable that Plaintiff was a
citizen of Texas. Jd. Accordingly, because less than thirty (30) days have elapsed since December
7, 2020, Walmart’s Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(3).

14. Venue of this removed action is proper in this Honorable Court pursuant to 28
U.S.C. § 1441(a) as El Paso is the District and Division where the State Court Action is pending.

15. Pursuant to 28 U.S.C. § 1446(d), Defendant will promptly give all Parties written
notification of the filing of this Notice, and will also promptly file a copy with the District Clerk
of El Paso County, Texas where the State Court Action is currently pending.

IV.
JURY DEMAND

16. Walmart asked for a state court jury trial and asks for a jury trial in this Court.

14475-509/CMUN/1560466
Case 3:20-cv-00321-DCG Document1 Filed 12/29/20 Page 5of5

WHEREFORE, PREMISES CONSIDERED, Walmart prays that this matter be placed on

the Court’s docket and for any other and further relief to which it may be justly entitled at law or

in equity.

Respectfully submitted,

MOUNCE, GREEN, MYERS,
SAFI, PAXSON & GALATZAN
A Professional Corporation

P. O. Drawer 1977

El Paso, Texas 79999-1977
Phone: (915) 532-2000

Telefax: (915) 541-1597

Email: e enriquez@memse. com

   

Laura Enriquez
State Bar No. 00795790
Cal Mundell

State Bar No. 24109059

Attorneys for Walmart Stores Texas, LLC

CERTIFICATE OF SERVICE

 

In compliance with the Federal Rules of Civil Procedure, I certify that on ine? day of
December, 2020, the foregoing document was electronically filed with the Clerk of the Court using
the CM/ECF System, which will send notification of such filing to the following:

Peter J. Rutter

The Cain Law Firm, P.C.

111 S. Houston Street
Granbury, Texas 76048
(817) 573-4300

14475-509/CMUN/1560466

Cal Mundell
